DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Note

Examiner contacted Applicant representative discussing the content of the claims for speedy prosecution but no agreement has been reached.
Claim Analysis - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


As per Claim 14, the claim is drawn to non-transitory machine readable data carrier. The specification Para 42 and 43 only define a machine-readable data carrier and/or to a download product including the computer program. A download product is a digital product transmittable via a data network, i.e., downloadable by a user of the data network. However, taking the plain meaning of “data carrier” i.e., I. Any medium such as disk or tape that can hold machine readable data and II. A carrier frequency into which data are modulated for transmission in a network. The data carrier in this context appears to be directed to the first definition since the spec delineates the carrier and from the transmission of the program over a network. Hence one having ordinary skill in the art consider “data carrier” to be synonymous with “computer readable medium”. The addition of “non-transitory” makes clear that signals as a computer readable medium 

Election/Restrictions
	Applicant's election with traverse of Group 1 in the reply filed on 10/21/2021 is acknowledged.  The traversal is on the ground(s) that invention I and II are related as process of making and product made. Invention I is used to identify and/or tracking objects in an spatial area whereas invention II is a system for activating a vehicle, and/or a monitoring system for monitoring a spatial area.  To further clarify, Invention I teaches  “observing the area using at least one event-based sensor, the event-based sensor including light-sensitive pixels, wherein a relative change of the light intensity incident upon a pixel of the sensor, by at least a predefined percentage, prompting the sensor to output an event assigned to the pixel; ascertaining, in response to the sensor outputting a new event, an assessment for the event, which is a measure of the extent to which the new event matches an already detected distribution of events, and/or of the extent to which it is plausible that the new event stems from an already detected object; and assigning, in response to the ascertained assessment meeting a predefined criterion, the new event to the already detected distribution, or the already detected object” and Invention II teaches at least one event-based sensor configured to output events; at least one assessment module configured to ascertain an assessment, for each of the events output by the event-based sensor, as to the extent to which the event matches an already detected distribution of events, and/or the extent to which it is plausible that the event stems from an already detected object; at least one activation module configured to form an activation signal: (i) from at least one assignment of the events to an object and/or to a distribution of events, and/or (i) from at least one position, and/or movement direction, and/or speed, of at least one object ascertained based on the events, wherein the activation module is further configured to activate the vehicle, or the monitoring system, using the activation signal; and at least one interface module configured to transmit the events output by the event-based sensor to the activation module, the interface module being configured to increase a priority given to an event during the transmission to the activation module, the less the event matches the assessment by the assessment module for an already detected distribution, or for an already detected object”. It can be clearly seen that although both invention are related as process of making but are of different product i.e., group I is for detection and group II is for activation. In the remarks applicant is only suggesting that “the office action has not provided a valid basis for the restriction requirement” and suggest that this is mischaracterization of the claims without suggesting further why applicant believe that  Group I and Group II are not directed to the same inventive concept. However, it was clearly shown in the restriction that claims of group I is directed to a process of making product and claims of group II is directed to a product made. Therefore, for at least the above reasons, applicant argument is not persuasive and the requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3 and 4, the phrase "wherein, in response to establishing that a number of events do not match any already  detected distribution" renders the claim indefinite because it is unclear what applicant means by any. Similarly, claim 4 recites similar limitation as claim 3 and should be rejected for the same reason i.e., “number of events not matching any already  detected distribution”. Does it mean one, many or none. The language is vague and difficult for one having ordinary skill in the art to understand the invention as a whole. 
Dependent claims 5-8 does not overcome the deficiency of the claim 3 as a whole.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 14-16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Biemer Pub. No. US 20160096477 A1 in view of Kawai Pub. No. US 20050111698 A1
	Regarding Claim 1,  Biemer teaches a method for identifying and/or tracking objects (Fig. 4 and Para 33, ranging LASER may be controlled to spot the distance of region segment postulated as being objects of interest) in a spatial area (Fig. 4 and Para 33, the LASER may be controlled to scan a limited region of interest by using a limited sweeping area enclosing that region i.e., identifying and/or tracking objects), comprising the following steps:
	observing the area (Para 30, The sweeping region may be tunable to sweep over a smaller area (x, y area), by that spots within this area can be measured more often within the same timeframe i.e., observing the area) using at least one event-based sensor (Para 27 and Fig. 3, DVS camera 21 with a LASER 22 i.e., one event-based 
	the event-based sensor (Para 25, DVS sensors or optionally sensors  i.e., event-based sensor) including light-sensitive pixels (Para 25, vision sensors for light and/or infrared light based data communication by digitally coded data transmission. These sensors are well suited for this duty because of their high dynamic range and event-based detection behavior. By that the Nyquist frequency is not limited to the half frame sample frequency, but just to the half of the reciprocal of the minimal time between pixel trigger events i.e., includes light-sensitive pixels), 
	wherein a relative change of the light intensity incident upon a pixel of the sensor (Para 32, DVS is delivering a gray level transition image when tuned into ‘normal’ thresholds, a forward vision scene, especially a road scene with traffic participants, pedestrians, road obstacles and road boundaries in front (and the own vehicle in motion will) become visible in the gray level transition image, such as shown schematically in FIG. 4. An image captured by a DVS imager is shown in FIG. 5. Due to the parallax, the area close by scrolls faster through the gray level transition image than more distant areas. Since every transition edge scrolling through the scene triggers each pixel at least once when the transition is positive and another time when the transition is negative, there is a relation between relative motion (of any kind) speed and density between positive and negative pixel transitions i.e., a relative change of the light intensity incident upon a pixel of the sensor), 
	by at least a predefined percentage (Para 32, The rate of density is usable as a rate for motion relative to structure within the scene in front, especially the ego motion  prompting the sensor to output an event assigned to the pixel (Para 33-34, The control may aim to dedicate more precise the borderlines of a (newly detected) objects. Known objects may be mapped and actively tracked within a scene map i.e., prompting the sensor to output an event assigned to the pixel).
	Biemer teaches visual sensors and scene classification and mapping algorithm may be employed to verify the detected scene map i.e., in response to the sensor outputting a new event but does not specifically teaches an assessment for the event, which is a measure of the extent to which the new event matches an already detected distribution of events, and/or of the extent to which it is plausible that the new event stems from an already detected object; and assigning, in response to the ascertained assessment meeting a predefined criterion, the new event to the already detected distribution, or the already detected object.
	However, in the same field of endeavor, Kawai teaches an assessment for the event (Para 32, FIG. 4A shows an original image photographed by the infrared camera 102 and FIG. 4B serves to explain the bright region extraction image for a case in which, for example, a pedestrian P1, a sign B1, and traffic signs B2 and B3 exist in front of the vehicle as shown in FIG. 2), which is a measure of the extent to which the new event matches an already detected distribution of events (Fig. 3 and Para 39, step S109, the CPU 111 reads the number N3 stored in the RAM 123 in step S108 and determines if there is a pedestrian region. If there is a pedestrian region i.e., which the new event matches an already detected distribution of events, the CPU 111 proceeds to step S110. If not, the CPU 111 returns to step S101. In step S110, the image and/or  (Alternative Language) of the extent to which it is plausible that the new event stems from an already detected object; and
	assigning (Para 40 and Fig. 7, the image processing unit 112 outputs the original image with the frame added thereto to the HUD unit 104 i.e., assigning), in response to the ascertained assessment meeting a predefined criterion, the new event to the already detected distribution, or the already detected object (Para 40, The frame M emphasizing the pedestrian P1 is displayed. In step S112 the CPU 111 issues an alarm sound signal to the speaker 105 to sound alarm i.e., in response to the ascertained assessment meeting a predefined criterion).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Biemer with the method of Kawai so as to monitor vehicle surrounding thus detect pedestrians existing in the vicinity of the vehicle (see Kawai Para 1).
	Regarding Claim 2,  Biemer teaches wherein, in response to the new event being assigned to an already detected object and/or a distribution of events belonging to the already detected object, an updated position of the already detected object, and/or an updated speed of the already detected object, and/or an updated movement direction of the already detected object, is ascertained, taking the new event into consideration (Para 32).
	Regarding Claim 3, Biemer does not specifically teaches wherein, in response to establishing that a number of events do not match any already detected distribution 
	However, in the same field of endeavor, Kawai teaches from Fig. 3, 4A, 4B and 5  that the image processing unit 112 executes structure exclusion processing with respect to the brightness region extraction image stored in the VRAM 121 in step S105 to determine if each of the N2 pedestrian candidate regions is an object that is not a pedestrian. In Fig. 6 the pedestrian candidate region that remains after the pedestrian candidate regions determined to be structures by the structure exclusion processing have been excluded. The number N3 of bright regions remaining as pedestrian candidate regions after the structure exclusion processing is stored in the RAM 123. Thus, if the pixels were temporarily set to a gray level of 0 in the bright regions of the pedestrian candidate extraction image shown in FIG. 5 that have been determined to be structural regions, the image that remained would contain only the bright region corresponding to the pedestrian. step S109, the CPU 111 reads the number N3 stored in the RAM 123 in step S108 and determines if there is a pedestrian region. If there is a pedestrian region, the CPU 111 proceeds to step S110. If not, the CPU 111 returns to step S101. In step S110, the image processing unit 112 executes processing to emphasize the brightness region determined to be a pedestrian. This processing involves reading the original image stored in the VRAM 121 in step S104 and adding a frame enclosing the brightness region or regions that have ultimately been determined to be pedestrian regions. The frame rectangular or any other reasonable shape and can be drawn with a dotted line, broken line, chain line, solid bold line or the like. It is also acceptable to emphasize the pedestrian region by substituting the maximum gray level 
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Biemer with the method of Kawai so as to monitor vehicle surrounding thus detect pedestrians existing in the vicinity of the vehicle (see Kawai Para 1).
	Regarding Claim 4, Biemer does not specifically teaches wherein, in response to the new distribution being detected, and/or a number of events not matching any already detected distribution meeting another predefined criterion, at least one image of objects present in the observed area is ascertained.
	However, in the same field of endeavor, Kawai teaches S109, the CPU 111 reads the number N3 stored in the RAM 123 in step S108 and determines if there is a pedestrian region. If there is a pedestrian region, the CPU 111 proceeds to step S110. If not, the CPU 111 returns to step S101. In step S110, the image processing unit 112 executes processing to emphasize the brightness region determined to be a pedestrian. This processing involves reading the original image stored in the VRAM 121 in step S104 and adding a frame enclosing the brightness region or regions that have ultimately been determined to be pedestrian regions. The frame rectangular or any other reasonable shape and can be drawn with a dotted line, broken line, chain line, solid bold line or the like. It is also acceptable to emphasize the pedestrian region by substituting the maximum gray level 255 for all the pixels of the pedestrian region i.e., 
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Biemer with the method of Kawai so as to monitor vehicle surrounding thus detect pedestrians existing in the vicinity of the vehicle (see Kawai Para 1).
	Regarding Claim 5, Biemer teaches wherein the image is detected using an image sensor divided into light-sensitive pixels, which outputs, for each pixel, a measure of light intensity incident upon this pixel (Para 4).
	Regarding Claim 6, Biemer does not specifically teaches wherein the image is ascertained, taking already detected events into consideration.
	However, in the same field of endeavor, Kawai teaches S109, the CPU 111 reads the number N3 stored in the RAM 123 in step S108 and determines if there is a pedestrian region. If there is a pedestrian region, the CPU 111 proceeds to step S110. If not, the CPU 111 returns to step S101. In step S110, the image processing unit 112 executes processing to emphasize the brightness region determined to be a pedestrian. This processing involves reading the original image stored in the VRAM 121 in step S104 and adding a frame enclosing the brightness region or regions that have ultimately been determined to be pedestrian regions. The frame rectangular or any other reasonable shape and can be drawn with a dotted line, broken line, chain line, solid bold line or the like. It is also acceptable to emphasize the pedestrian region by substituting the maximum gray level 255 for all the pixels of the pedestrian region i.e., 
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Biemer with the method of Kawai so as to monitor vehicle surrounding thus detect pedestrians existing in the vicinity of the vehicle (see Kawai Para 1).
	Regarding Claim 7, Biemer does not specifically teaches wherein the image is selectively ascertained for a portion of the observed area from which the events which prompted the ascertainment of the image stem.
	However, in the same field of endeavor, Kawai teaches The number N3 of bright regions remaining as pedestrian candidate regions after the structure exclusion processing is stored in the RAM 123. Thus, if the pixels were temporarily set to a gray level of 0 in the bright regions of the pedestrian candidate extraction image shown in FIG. 5 that have been determined to be structural regions, the image that remained would contain only the bright region corresponding to the pedestrian, as shown in FIG. 6 i.e., the image is selectively ascertained for a portion of the observed area from which the events which prompted the ascertainment of the image stem (Para 38).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Biemer with the method of Kawai so as to monitor vehicle surrounding thus detect pedestrians existing in the vicinity of the vehicle (see Kawai Para 1).
	Regarding Claim 8, Biemer teaches wherein, based on the image, the new distribution, and/or the number of events not matching any already detected distribution, is assigned to at least one object (Para 32).
	Regarding Claim 9,  Biemer teaches wherein, from a number of events which form a new distribution, and/or from a number of events not matching any already detected distribution which meets another predefined criterion, a position, and/or a speed, and/or a movement direction, of at least one object with which the events are consistent, is ascertained (Para 32).
	Regarding Claim 10,  The method as recited in claim 1, further comprising:
ascertaining an activation signal from: (i) at least one assignment of events to an object, and/or a distribution of events, and/or (ii) at least one position, and/or movement direction, and/or speed, of at least one object ascertained based on events; and
activating, using the activation signal, a vehicle and/or a monitoring system for monitoring the spatial area (Para 30-32).
	Regarding Claim 14,  it has been rejected for the same reasons as claim 1 and further teaches a non-transitory machine-readable data carrier on which is stored a computer program for identifying and/or tracking objects in a spatial area (Fig. 1 and Para 12, processor 18 that is operable to process image data captured by the cameras and may provide displayed images at a display device 16 for viewing by the driver of the vehicle. The data transfer or signal communication from the camera to the ECU may comprise any suitable data or communication link i.e., non-transitory machine-readable data carrier on which is stored a computer program for identifying and/or tracking objects in a spatial area).
Regarding Claim 15,  it has been rejected for the same reasons as claim 1 and further teaches a computer configured to identify and/or track objects in a spatial area (Fig. 1 and Para 12, processor 18 that is operable to process image data captured by the cameras and may provide displayed images at a display device 16 for viewing by the driver of the vehicle). 
	Regarding Claim 16, it has been rejected for the same reasons as claim 1. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Julian et al. Pub. No. US 20170200061 A1 - DRIVER BEHAVIOR MONITORING
Michmerhuizen Pub. No. US 20150169968 A1 - IN-VEHICLE CAMERA AND ALERT SYSTEMS
Herrli Anderegg et al. Pub. No. US 20140327780 A1 - METHOD AND DEVICE FOR MONITORING A MONITORING REGION
Zeng Pub. No. US 20110133917 A1 - CROSS TRAFFIC COLLISION ALERT SYSTEM
Schofield et al. Pub. No. US 20090262192 A1 - VEHICULAR VISION SYSTEM
	Jenkins et al. Patent No. US 5644386 A - Visual recognition system for LADAR sensors
	McTamaney et al. Patent No. US 5170352 A - Multi-purpose autonomous vehicle with path plotting
	Coupled Object Detection and Tracking from Static Cameras and Moving Vehicles – 2008

	Automated Vehicle System Architecture with Performance Assessment – 2017
	Low-Power Dynamic Object Detection and Classification With Freely Moving Event Cameras - 2020
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR N SIVJI whose telephone number is (571)270-7462. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi K Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

NIZAR N. SIVJI
Primary Examiner
Art Unit 2647



/NIZAR N SIVJI/Primary Examiner, Art Unit 2647